TEMPUR-PEDIC REPORTS FOURTH QUARTER AND FULL YEAR 2012 RESULTS – Reports Fourth Quarter GAAP EPS of $0.39; Adjusted EPS of $0.60 – Issues Financial Guidance for 2013 LEXINGTON, KY, January 24, 2013 – Tempur-Pedic International Inc. (NYSE: TPX), a leading manufacturer, marketer and distributor of premium mattresses and pillows worldwide, today announced financial results for the fourth quarter and year ended December 31, 2012. The Company also issued financial guidance for 2013. FOURTH QUARTER FINANCIAL SUMMARY ●
